Citation Nr: 9913486	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss, 
holding that the claim was not well grounded.


FINDINGS OF FACT

1.  No competent evidence indicates that current hearing loss 
was incurred in or is related to service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for bilateral hearing loss is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1154(b), 5107(a) (West 
1991); 38 C.F.R. § 3.303(b), 3.307, 3.309  (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater."  38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection for hearing loss, the Board must first determine 
whether his claim is well grounded.  The law provides that 
"a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim for 
service connection is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81  (1990).  The claim 
does not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1998); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

II.  Evidence  

Service personnel records show that the veteran served on 
active duty from May 1953 to April 1955, and his military 
occupational specialty was noted to be a rifleman.  He 
subsequently served on inactive duty in the United States 
Army National Guard (ANG) until 1994.  During his time with 
the ANG, his principle duties were as a scout driver and 
assistant squad leader; he also worked in material storage 
supply.

The veteran's service medical records, except for his 
separation medical report, are unavailable.  A July 1993 
Request for Information, VA Form 21-3101, indicates that the 
RO requested all service medical records pertaining to the 
veteran from the National Personnel Records Center (NPRC).  
The response from the NPRC was that the records were 
unavailable and presumed burned by the fire at that facility 
in 1973.  The Board notes that the veteran, in his July 1997 
claim for service connection for hearing loss, stated that he 
was not treated for hearing loss during service.  

The veteran's separation medical report is dated April 1955.  
It shows that his hearing was 15/15 for whispered voice, 
indicative of normal hearing.  His ear status was reported as 
normal. 

Subsequent to service, the claims file contains no medical 
records from 1955 to 1989.  The veteran, in his July 1997 
claim, indicated that his hearing loss began in 1986 and that 
he was first treated for hearing loss in 1989.

A private audiological evaluation report is dated August 
1989.  It reflects that audiological testing showed that the 
veteran had normal hearing bilaterally, with a mild-to-
moderate sensorineural hearing loss from 2000 Hertz and up.

A July 1990 United States Army National Guard reference 
audiogram record indicates the following hearing threshold 
levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
35
LEFT
20
25
40
45
35

Remarks were that the veteran had a H3 hearing loss profile 
and that he was not routinely exposed to hazardous noise.

An April 1997 VA audiological examination report indicates 
that audiological air conduction testing yielded the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
45
LEFT
30
35
50
60
65

The report also indicated speech recognition scores of 80 
percent correct in the right ear and 76 percent correct in 
the left ear.

The veteran testified at a personal hearing at the RO in 
December 1997.  During the hearing, he testified that he was 
a gunner during active duty and that he also fired a shoulder 
cannon.  He stated that these firearms caused loud noise very 
close to his ears.  He stated that he did not wear hearing 
protection during this time, as none was provided.  He 
testified that he fired these weapons, and others, at least a 
hundred times.  The veteran indicated that he also fired 
weapons while in the National Guard and was not provided 
hearing protection until approximately 1989 or 1990.  He 
stated that his civilian jobs have been "office jobs" and 
that he had not been exposed to loud noises during them.  He 
indicated that the VA recently provided him with a hearing 
aid.  He did not receive any medical treatment for hearing 
loss during service.


III.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds that this initial 
requirement is met.  Specifically, it finds that the April 
1997 VA audiological examination report indicates that the 
veteran currently has hearing loss for VA compensation 
purposes.  See 38 C.F.R. § 3.385  (1998).

Since evidence of a current hearing disability has been 
shown, the determinative issue for purposes of a well-
grounded claim is whether there is any competent evidence 
that the veteran's hearing loss was incurred during active 
service.  This requires evidence of inservice hearing loss or 
a disease or injury related to hearing impairment and a nexus 
between the current hearing disability and the inservice 
disease or injury.  See Caluza, supra.  It is noteworthy that 
the laws and regulations do not require in-service complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385 (1998), and the evidence links the current 
hearing loss to military service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).

After review of the record, the Board finds no competent 
evidence linking the veteran's current hearing loss to 
service.  To be competent, such evidence must be medical 
evidence because a determination that a current medical 
disorder was incurred in or is related to an inservice 
disease, injury, or event involves issues of medical fact, 
such as medical causation or medical diagnosis.  Grottveit, 5 
Vet. App. at 92-93.  In this case, the veteran was not 
treated for any hearing loss during active duty from 1953 to 
1955, and his separation medical report indicates that his 
hearing was within normal limits at the time of his 
discharge.  The first indication of hearing impairment is the 
1989 private audiological report, dated approximately 34 
years after the veteran's active duty service.  The Board 
acknowledges that the veteran served in the Army National 
Guard for many years after service, and that he had short 
periods of annual active duty training during this time.  
However, no medical evidence suggests that he incurred 
hearing loss during his periods of active duty training.

The Board notes that the veteran claims that he was exposed 
to loud noises from gunfire during service.  For purposes of 
a well-grounded claim, the Board presumes this to be true.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. 
Brown, 5 Vet. App. 91  (1993).  However, the Board cannot 
accept his opinion that inservice noise caused his current 
hearing loss because the veteran has not shown himself to be 
a medical professional competent to make such medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a veteran cannot meet the burden imposed by section 5107(a) 
as to a relationship between his disability and service 
because lay persons are not competent to offer medical 
opinions).

Overall, the claims file currently contains no evidence, 
other than the veteran's lay assertions, indicating that his 
current hearing loss is related to service.

In light of the above, the Board finds no basis upon which to 
grant the veteran's claim for service connection for 
bilateral hearing loss.  While sympathetic to the fact that 
the veteran currently has hearing loss, the Board is bound by 
applicable law and must find that he has not met the initial 
burden of submitting a well-grounded claim.  Caluza, supra.

IV.  Conclusion

Because there is no competent evidence indicating inservice 
hearing loss (or within one year after service) or hearing 
loss related to service, the Board finds that the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is not plausible.  As a result, his claim is not 
well grounded and, thus, fails.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

